Cobb and Fish, JJ.,
dissenting. We'are unable to concur in the judgment rendered by the majority of the court in 'this case. In our opinion, an error which required the granting of a new trial was committed by the trial court in its charge to the jury. An examination of the evidence shows that there was an outrageous robbery committed upon the public streets-of the city of Atlanta. About this there can be no question. The pressure of the case was upon the question of the identity of the accused, and upon this the evidence was at least doubtful, though it might be sufficient to authorize a conviction. That the jury must have had some doubt on this point is illustrated by the fact that the verdict contained a recommendation that the accused be punished as for a misdemeanor. Had the jury been entirely satisfied that the accused were the perpetrators of a robbery of the character described in the record, such a recommendation would never have been made. In the trial of a case of this character, it is all important to the accused that the charge upon the law of reasonable doubt should he clear and unequivocal. After stating the case to the jury and defining the offense charged in the indictment, the court charged as follows: “If you believe from the evidence in this-case that these defendants themselves, or acting and participating with others, did in this count)1-, within four years from the date of the finding of this bill of indictment, wrongfully, fraudulently and violently take from the person of Klassett any sum of money which was in his custody, control or possession, of which he had the right to the possession, and by *396force and without his consent,—if you believe these propositions, and believe them beyond a reasonable doubt, then it would be your duty to find these two defendants on trial before you guilty. If you do not believe them, or have a reasonable doubt of them, it would be your duty to find the defendants not guilty.” In another part of the charge the court said: “If you do not believe they are guilty, and guilty beyond a reasonable doubt, it would be your duty to find them not guilty.” In another part of the charge is the following: “I have charged you that what you believe in this case against the defendants you must believe beyond a reasonable doubt. That means what it says. It must be a reasonable doubt as opposed to one that is unreasonable. It is such a doubt as you can give a reason for, and based upon reason. It is not a mere guess or a vague conjecture that possibly the defendants may not be guilty; but it is such a doubt as leaves your mind in an uncertain condition where you are unable to say with reasonable and moral certainty that the defendants are guilty.” If this was all that the court charged upon the law of reasonable doubt, the case would be free from difficulty, because the extracts quoted contain a fair statement of the law, and what is said in the last sentence in reference to reasonable and moral certainty is not misleading, because, taken in connection with the context, it will be understood as meaning reasonable and moral certainty beyond a reasonable doubt. The court, however, added this: “If your minds should be in that condition— wavering, uncertain, where you are not satisfied to a moral ■certainty that the defendants are guilty, then you have the reasonable doubt that the law contemplates, and you should find them not guilty. But if on the other hand you are satisfied of their guilt to a reasonable and moral certainty, then it would be your duty to find them guilty.” This charge seems to us to be objectionable. It was the evident intention of the court to have the jury to understand that proof establishing a fact to a reasonable and moral certainty is equivalent to proof beyond a reasonable doubt; and this would be -erroneous, because such is not, in our opinion, the law of this State. Our code declares that: “Moral and reasonable cer*397tainty is all that can be expected in legal investigation. In all civil cases the preponderance of testimony is considered sufficient to produce mental conviction. In • criminal cases a greater strength of mental conviction is held necessary to justify a verdict of guilty.” “Whether dependent upon positive or circumstantial evidence, the true question in criminal cases is, not whether it be possible that the conclusion at which the testimony points may be false, but whether there is sufficient testimony to satisfy the mind and conscience beyond a reasonable doubt.”' Penal'Code, §§986, 987. We are fully aware that it has been held in other States, by judges of great eminence, that proof establishing a fact to a reasonable and moral certainty establishes it beyond a reasonable doubt. Decisions to this effect are cited in the opinion of Mr. Justice Little. But no matter what may be the law in other jurisdictions, we confidently assert that under our code the two expressions can not be used interchangeably. It seems to' us that the sections quoted recognize that moral and reasonable certainty, as distinguished from absolute and mathematical certainty, is required in all legal investigations. After stating, in effect, that this character of certainty is required in all legal investigations, the code then recognizes that it may exist in two degrees. The moral and reasonable certainty required in civil cases is that degree of certainty which would be brought about by a preponderance of the evidence. In criminal cases, however, a greater degree of moral and reasonable certainty is held necessary to justify a verdict of guilty, that is, moral and reasonable certainty beyond a reasonable doubt.
The three decisions of this court cited in the opinion of Mr. Justice Little as bearing upon the subject do not seem to us to be controlling upon the matter. In the case of Giles v. State, 6 Ga. 276, 285, the headnote uses this language: “ On the trial of criminal cases, moral, and not mathematical or metaphysical certainty, is all that the law requires, or that is attainable,” and in the opinion Judge Lumpkin says: “Now it is conceded, that in all criminal cases whatsoever, it is essential to a verdict of condemnation, that the guilt of the accused should be fully proved; and that neither a mere preponderance of evi*398deuce, nor any weight of preponderant evidence, in the language of Mr. Starkie, is sufficient for the purpose, unless it generate full belief of the fact, to the exclusion of reasonable doubt. Still, absolute, mathematical or metaphysical certainty is not essential; and besides, in judicial investigations it is wholly unattainable. Moral certainty is all that can be required.” Fairly interpreted, this language of the eminent judge conveys the idea that the moral certainty required in criminal cases is that degree of moral certainty which is brought about by proof beyond a reasonable doubt. The case of Jesse v. State, 20 Ga. 156, deals with the question, of what is reasonable doubt, and does not refer in any way to the question now under consideration. In Heard v. State, 70 Ga. 597, the trial court, after charging the law of reasonable doubt fully, •charged as follows: “Mathematical certainty is not required in legal investigation. All that is required is moral certainty. Are your minds and consciences satisfied that the charge is "true? If so, it is sufficient to authorize a conviction.” Even if what was said by Chief Justice Jackson is not obiter, there is nothing said which is in conflict with the view presented .above. He recognizes that the moral certainty required in ■criminal cases is that degree of moral certainty which is brought about by. proof beyond a reasonable doubt. But even if we are wrong about there being different degrees of moral .and reasonable certainty, the charge of the .trial court in the present case is still, in our opinion, objectionable, because, after .having charged the law of reasonable doubt fully and fairly, the court committed error in using the language, “But if on •the other hand you are satisfied of their guilt to a reasonable .and moral certainty, then it would be your duty to find them .guilty.” The effect of this language was to place in contrast the two degrees of proof—proof beyond a reasonable doubt,, .and proof to a reasonable and moral certainty. The charge was calculated to make the impression upon the minds of the jury that the latter character of proof was weaker than the former, and that though they could not bring their minds to the conclusion that the accused persons were guilty beyond a reason.able doubt, yet if they were satisfied to a reasonable and moral *399certainty, something less than being satisfied beyond a reasonable doubt, they would be authorized to convict. In our opinion a new trial should have been bad, and the case submitted to a jury in a charge free from ambiguity on this all important matter to the accused.
Except as to the proposition above discussed, we concui in the rulings of the majority.